                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WISCONSIN

IN RE:                                                   Case   No. 14-34221-KMP
           MARK G HENKE
           CHERYL E HENKE                                Chapter   13


                                                         NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(Ð, the Chapter 13 Trustee, Scott Lieske files
this Notice of Final Cure Payment, The amount required to complete the plan has been received by the
Trustee.

Name of      Creditor:   U.S, BANK TRUSTNATONAL ASSOCIATION AS

Final Cure Amount
Court        Trustee                                  Claim             Amount
Claim #      Claim #                Account #         Allowed           Paid
17 -r        073-0                  9631              $ 9,026,30        $ 9,026.30

Direct Amount Paid by Debtor:               Unknown

Total Amount Paid by Trustee:               $9,026.30

Monthly Ongoing Mortgage Payment

Mortgage is     Paid:       Direct by the Debtor(s)


   Within 21 days of the service of theNotice of Final Cure Payment. the creditor MUST file with the
U,S. Bankruptcy Court and serve a Statement as a supplement to the holder's proof of claim on the
debtor(s), debtor(s) Counsel and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P,3002.l(g), indicating:

      l)   Whether it agrees that the debtor(s) have paid in full the amount required to cure the defäult on
the claim; and

      2)   Whether the debtor(s) are otherwise current on all payments consistent with I   I   U.S.C. $ 1322(b)
(s)

    The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contendsremainunpaidasofthedateofthestatement, Thestatementshallbefiledasasupplementto
the holder's proof of claim and is not subject to Rule 3001(Ð. Failure to notif, may result in sanctions.



Dated: July 02,2020

                                                                                     {t4-3422t l7-l } {NFC}HENKE
                                                                                        Do Not Write On




                    Case 14-34221-kmp           Doc 92     Filed 07/02/20       Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

IN RE:                                                  Case   No, |4-34221-KMP
         MARK G HENKE
         CHERYL E HENKE                                 Chapter   13




                                     CERTIFICATE OF SERVICE




    I hereby cerlify that on July 02, 2020,the Trustee's NOTICE OF FINAL CURE PAYMBNT was
electronically filed with the Clerk of Couft and served upon the following parties using the ECF system:


                             OFFICE OF THE U.S. TRUSTEE

                             GERACI LAW L.L.C

     The undersigned furlher certifies that this notice was mailed by United States Postal Service to the
following non-ECF participants :

                             U.S. BANK TRUST NATONAL ASSOCIATION AS
                             TRUSTEE OF CHALET SERIES III TRUST C/O
                             SN SERVICING CORP,,323 sTH STREET
                             EUREKA, CA 9550I-

                             MARK G HENKE & CHERYL E HENKE
                             2460 MAGNA VISTA
                             JACKSON,     WI   53037



Dated: July 02,2020


                                             J. Mackie
                                    Office of the          l3 Trustee
                                    Scott Lieske
                                    POBox5l         0
                                    Milwaukee, WI53203
                                    Phone: 414-27 l-3943
                                    F ax: 414-27 l-9344
                                    Email: info@chapterl 3milwaukee.com




                 Case 14-34221-kmp             Doc 92     Filed 07/02/20       Page 2 of 2
